Citation Nr: 0910373	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-03 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
ulcerative colitis. 


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to 
December 1998.

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board of Veterans' Appeals 
(Board) in May 2008 for further development and is now ready 
for disposition.


FINDING OF FACT

Ulcerative colitis is not severe and is not manifested by 
numerous attacks a year and malnutrition, with his health 
only fair during remissions.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
ulcerative colitis have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.114, Diagnostic Code (DC) 7323 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings will be applied, the higher rating will be assigned 
if the disability picture more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

The severity of the disability is to be considered during the 
entire period from the time this claim was filed to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered the requirements of Fenderson and 
finds that staged ratings are not appropriate in this case as 
the factual findings do not show distinct time periods where 
any aspect of the service-connected disability exhibited 
symptoms that would warrant different ratings.

Service connection was established for ulcerative colitis in 
the March 2006 rating decision on appeal.  At that time, the 
RO assigned an evaluation of 10 percent disabling under DC 
7323, which specifically addresses ulcerative colitis, 
effective to October 2005.  The Veteran appealed, asserting 
that his disability was serious because he had to take daily 
medication.  

He stated that, while the medication lessen his symptoms, 
there were still problems from time to time and "[t]his 
condition at times makes it hard on my job as a full time 
youth minister."  See April 2006 notice of disagreement.  In 
an October 2008 rating decision, the RO increased the 
evaluation to 30 percent disabling, effective to October 
2005.
 
Under DC 7323, a 30 percent rating is assigned for ulcerative 
colitis productive of moderately severe symptoms with 
frequent exacerbations.  A 60 percent rating is warranted for 
severe symptoms with numerous attacks a year and 
malnutrition, the health only fair during remissions.  Id.  
Finally, a 100 percent is warranted for pronounced symptoms 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complications, such as liver 
abscess.  Id.

Medical evidence includes private medical treatment records 
dated from 2005 to 2008 and a VA treatment record dated in 
January 2007.  A September 2005 colonoscopy report noted a 
six week history of bloody diarrhea, fatigue, and a 15 pound 
weight loss.  The impression was probable ulcerative colitis 
and the Veteran was started on medication.  Treatment records 
over the next three years show that he became "asymptomatic 
relatively quickly" after his initial treatment but that he 
had two episodes of a "mild to moderate" amount of rectal 
bleeding about a year later, in October and again in December 
2006. 

A January 2007 VA record noted that the Veteran had gained 
"considerable weight" due to one of his medications.  A 
December 2007 treatment record from his private 
gastroenterologist noted that he was seen "infrequently" 
and that he had a gradual flare-up.  He was started on a new 
medication, in addition to the short regimen of Prednisone he 
was usually prescribed during a flare-up.  By February 2008, 
his ulcerative colitis was described as "quiet," although 
it was noted that he was hospitalized for several days in 
January 2007 for flu-like symptoms.  

The hospitalization was attributed by the Veteran's 
gastroenterologist to a possible reaction to the new 
medication, which was discontinued.  Of note, the January 
2008 hospitalization record reflected that he looked "well 
and healthy."  The impression of the hospital physician was 
that the hospitalization was probably due to a virus and was 
not a reaction to Imuran, as that medication would "rarely 
cause a viral like syndrome even with fevers just like he has 
had."  Laboratory results at that time showed normal white 
count, platelet count and hemoglobin with normal electrolytes 
and liver enzymes.  Urine and blood cultures were also 
negative.

An October 2008 VA examination report noted that the 
Veteran's ulcerative colitis  was manifested by intermittent 
symptoms of diarrhea and rectal bleeding, that he did not 
have periods of incapacitation due to stomach disease, and 
that there were no episodes of nausea or vomiting.  Lack of 
stamina, weakness, fatigue, and pain were associated with the 
disability, and the Veteran reported a loss of 4 weeks of 
work in the last year.  It was also noted that he lost 25 
pounds during a major attack in January 2008.  There was no 
description of malnutrition and there was no anemia.

The preponderance of the evidence does not more nearly 
approximate the criteria for a 60 percent disability rating 
at any time over the course of this appeal.  The Veteran's 
ulcerative colitis symptoms have not been described anywhere 
in the record as "severe," a criterion of the 60 percent 
rating.  Instead, they are described as "mild to moderate" 
during flare-ups and, "quiet" during periods without flare-
ups.  

The evidence also does not show "numerous attacks a year," 
another criterion of the 60 percent rating.  Since the 
Veteran filed his appeal, he has had, on average, only one 
flare-up a year.  The year 2006 was the exception as he had 
two documented flare-ups that year.  The Veteran's symptoms 
are variously reported in the medical evidence as 
"intermittent" and his treating physician records seeing 
him "infrequently."  

Further, the evidence does not show that the Veteran 
experiences malnutrition as a result of ulcerative colitis or 
that his health is only fair during remissions.  While there 
is evidence that at times he suffers from weight loss due to 
his symptoms, the evidence also reflects that he has 
experienced weight gain due to the medication taken for his 
disability.  The records, above, show that he is generally 
healthy and that his laboratory reports are normal.  

With respect to the Veteran's claim, the Board has also 
considered his statements, including his reports of loss of 
stamina, fatigue, pain, and, at times, problems with his job.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).
 
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  The 
Board acknowledges the Veteran's belief that his symptoms are 
of such severity as to warrant a rating higher than 10 
percent for his disability.  He has not made any contentions 
since his higher, 30 percent, rating was awarded for his 
ulcerative colitis disability.  

Regardless, disability ratings are made by the application of 
a schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  Therefore, the Board finds that the medical 
findings, which directly address the criteria under which the 
service-connected disability is evaluated, more probative 
than the Veteran's assessment of the severity of his 
disability, to the extent that he would claim that a rating 
higher than 30 percent is warranted.  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeal is denied.

Next, the evidence does not show exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  While the 
Veteran reported 4 weeks lost from work in the past year, his 
ulcerative colitis flare-ups occur only about once a year and 
his ulcerative colitis has been otherwise described as quiet.  

Furthermore, there is no evidence of frequent 
hospitalizations.  While there is one instance of a 3-day 
hospitalization, in January 2008, which was questionably 
attributed to a reaction to medication for ulcerative 
colitis, this evidence does not rise to the level of 
"frequent hospitalizations" over the course of the appeal.  
In addition, the evidence shows that the Veteran has remained 
in his full-time position as a youth minister over the course 
of the appeal.  

For these reasons, there is no evidence to suggest that the 
Veteran was not adequately compensated for his disability by 
the regular rating schedule.  Accordingly, the Board finds 
that the preponderance of the evidence is against entitlement 
to a higher initial rating for ulcerative colitis.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records, and he was afforded a VA 
examination in October 2008. The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 




ORDER

An initial rating in excess of 30 percent for ulcerative 
colitis is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


